Citation Nr: 0947120	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Jose, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture, right fibula, currently rated 10 percent disabling.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for residuals of status 
post right inguinal hernia.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a translator


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1982, 
from September 1987 to May 1993, and from February 2003 to 
August 2004.  He also had periods of service in the reserves 
and National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A June 2002 rating decision granted entitlement to service 
connection for residuals of fracture, right fibula, assigning 
a noncompensable disability rating.  In May 2003, the Veteran 
filed a notice of disagreement with regard to the disability 
rating assigned.  A statement of the case was issued in 
September 2003, and a substantive appeal was received in 
October 2003.  

A September 2006 rating decision denied entitlement to 
service connection for headaches, sleep apnea, status post 
right inguinal hernia, an acquired psychiatric disability, 
and a TDIU.  A notice of disagreement was received in 
November 2006, a statement of the case was received in 
September 2007, and a substantive appeal was received in 
October 2007.  The September 2006 rating decision assigned a 
10 percent disability rating to residuals of fracture, right 
fibula, effective September 2004.  Although an increased 
rating was granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned and such 
rating was not assigned during the entire appeal period.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing in February 2009; 
the transcript is of record.  At the Board hearing, the 
Veteran raised the issue of entitlement to an increased 
rating for service-connected left tarsal tunnel syndrome.  
This is referred to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disability, and entitlement to a TDIU 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  At the February 12, 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to an 
increased rating for residuals of fracture, right fibula.

2.  Chronic headaches had their onset in service.  

3.  Obstructive sleep apnea had its onset in service.  

4.  Right inguinal hernia had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased rating for residuals of fracture, right fibula.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Chronic headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Obstructive sleep apnea was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Right inguinal hernia was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to an increased rating for residuals of fracture, right 
fibula, at the Board hearing held in February 2009.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to an 
increased rating for residuals of fracture, right fibula, is 
dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for headaches, sleep apnea, 
and right inguinal hernia, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the remaining issues will be addressed in a future 
merits decision after action is undertaken as directed in the 
remand section of this decision.  In March 2006 and March 
2009 correspondence, the RO specifically notified the Veteran 
of the process by which initial disability ratings and 
effective dates are established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Further discussion of VCAA 
compliance is therefore not required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

III.  Service connection

This appeal involves claims of service connection for 
headaches, sleep apnea and right inguinal hernia.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As detailed hereinabove, the Veteran was a member of the 
reserves, and was called up for active service from February 
2003 to August 2004.  The Veteran claims that his 
disabilities were incurred during this period of active 
service.  The Board notes that efforts to obtain the 
Veteran's service treatment records for this period of 
service from the Puerto Rico Army National Guard have been 
unsuccessful.  The Veteran has submitted an April 2004 report 
of Medical Board Evaluation Proceeding and private treatment 
records in support of his claims.

Private treatment records from Julio Narvaez Reyes, M.D., 
reflect that in October 2003, the Veteran underwent a right 
inguinal hernia repair.  

Private treatment records from Las Americas Ambulatory 
Surgical Center reflect that in December 2003, the Veteran 
complained of insomnia and a polysomnographic study was 
abnormal.  He underwent surgery for obstructive sleep apnea 
in December 2003.

A Medical Evaluation Board Proceeding was completed in April 
2004.  The narrative summary was based upon a physical 
examination performed by an attending physician in April 
2004.  In February 2003, the Veteran began having low back 
pain, and an MRI showed bulging discs in the lumbar area.  
Around the same time the lower back pain began, he began 
having headaches.  They were described as a severe stabbing 
type of headache in the right frontal area and cluster 
headaches, a form of migraine, was diagnosed.  He was seen in 
Neurology and received multiple medications.  The 
Neurologists told him that these were cluster headaches that 
will eventually burn out but will tend to recur over the 
years.  

The summary noted that in Fall 2003, the Veteran had an 
evaluation for possible sleep apnea.  He had obstructive 
sleep apnea and was given a trial of C-PAP.  He was unable to 
use it and was referred to ENT who performed 
uvulopalatopharyngoplasty, and the Veteran reported 
significant improvement of his sleep problems since the 
operation in December 2003.  

The summary noted that the Veteran underwent right inguinal 
and right incisional hernia repair in 2003.  The incisional 
hernia in the right upper quadrant of the abdomen healed up 
fine, but he had developed a burning pain in the right 
inguinal scar.  This burns in the site and occasionally feels 
like a sharp or hot poker going into the area of the upper 
thigh about an inch or two below the incision.  He reported 
that medication has relieved the discomfort a significant 
amount.  He reported almost daily problems with his 
discomfort in the inguinal area.  

The Medical Evaluation Board concluded that the Veteran had 
cluster headaches that did not exist prior to service, sleep 
apnea, status post uvulopalatopharyngoplasty that did not 
exist prior to service, and slight, intermittent, chronic 
pain in the right inguinal area, status-post right inguinal 
hernia repair that did not exist prior to service.  The 
veteran's DD Form 214 reflects that he was retired due to 
temporary disability effective August 2004.

In January 2006, the Veteran underwent a VA examination 
pertaining to his claimed headaches.  Upon physical 
examination, the examiner diagnosed chronic recurring 
headaches of the migraine type, previously diagnosed as 
cluster.  

In January 2006, the Veteran underwent a VA examination 
pertaining to his right inguinal hernia.  The Veteran 
complained of mild inguinal pain.  On physical examination, 
he had a scar in the right lower quadrant of abdomen related 
to the hernia surgery, and his right inguinal area was normal 
with no masses and no tenderness.  The diagnosis was status 
post right inguinal hernia repair during active service.

In February 2006, the Veteran underwent a VA examination 
pertaining to his claimed sleep apnea.  Although there was 
significant improvement noted following the December 2003 
uvulopalatopharyngoplasty, upon physical examination the 
examiner diagnosed obstructive sleep apnea.

As the medical evidence of record, to include the April 2004 
Medical Board report, reflects that the Veteran's chronic 
headaches, obstructive sleep apnea, and right inguinal hernia 
manifested during his period of active service from February 
2003 to August 2004, and as the medical evidence of record 
shows current chronic disabilities of chronic recurring 
headaches, obstructive sleep apnea, and status post right 
inguinal hernia repair, the Board concludes that service 
connection is warranted for such disabilities.






ORDER

Entitlement to an increased rating for residuals of fracture, 
right fibula, is dismissed.

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for obstructive sleep apnea 
is granted.

Entitlement to service connection for residuals, status post, 
right inguinal hernia, is granted.


REMAND

In light of the grant of service connection for headaches, 
sleep apnea, and right inguinal hernia, the remaining issues 
on appeal are entitlement to service connection for an 
acquired psychiatric disorder and entitlement to a TDIU.

It does not appear as if the RO has made all efforts to 
obtain the Veteran's service treatment and personnel records 
from the National Personnel Records Center (NPRC) for the 
Veteran's period of active service from February 11, 2003, to 
August 15, 2004.  At the time of issuance of the September 
2006 rating decision, the RO stated that the Veteran had 
active service from February 11, 2004, to August 15, 2004.  A 
DD Form 214 on file, however, reflects active service from 
February 11, 2003, to February 10, 2004, and another DD Form 
214 on file reflects active service from February 11, 2004, 
to August 15, 2004.  Thus, at the time of adjudication of the 
Veteran's claims, the RO had failed to consider all of the 
Veteran's periods of active service.  The evidence of record 
shows that the RO attempted to obtain the Veteran's service 
records from the Puerto Rico Army National Guard, without 
success, but there is no indication that the RO attempted to 
obtain the Veteran's service records from the NPRC.  The 
Veteran has submitted an April 2004 report of Medical 
Evaluation Board Proceeding conducted at Fort Gordon, 
Georgia, thus it is clear that service personnel records were 
generated during such periods of service.  Thus, the RO must 
attempt to obtain the Veteran's service treatment records, 
service personnel records, and 201 personnel file from the 
NPRC, or any other appropriate repository, for the Veteran's 
period of service from February 11, 2003, to August 15, 2004.

As noted, the Veteran submitted documentation from the SSA.  
It does not appear that this encompasses the entirety of the 
Veteran's SSA records, thus VA must request such records from 
the SSA.

The Veteran contends that the he has not worked since 
separation from active service in August 2004.  His most 
recent DD Form 214 reflects that he was retired in August 
2004 due to temporary disability.  Service connection is in 
effect for lumbosacral strain; status post excision, right 
wrist; left tarsal tunnel syndrome; fracture, right fibula; 
and scar, status post excision, foreign body, right hand, and 
per this decision chronic headaches, sleep apnea, and 
residuals of right inguinal hernia.  The Veteran should be 
afforded a VA examination to assess whether his service-
connected disabilities constitute marked interference with 
employment, or affects his ability to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a), 
(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran's 
service treatment records, service 
personnel records, and 201 personnel file 
from NPRC, and any other appropriate 
repository, pertaining to his period of 
active service from February 11, 2003, to 
August 15, 2004.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  The RO should request the Veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The Veteran should be scheduled for a 
VA examination to assess the severity of 
his service-connected disabilities.  The 
examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims of entitlement to 
service connection for an acquired 
psychiatric disability and entitlement to 
a TDIU.  If any benefit sought is not 
granted, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


